 



Exhibit 10.2
NONCOMPETITION AGREEMENT
     This Noncompetition Agreement (this “Agreement”) is entered into as of this
1st day of November, 2007, (the “Effective Date”) by and between William E.
Monast (the “Executive”) and Apria Healthcare Group Inc. (the “Company”).
RECITALS
     WHEREAS, concurrently herewith, the Executive is entering into an Amended
and Restated Executive Severance Agreement with the Company to be effective as
of the 1st day of November, 2007 (the “Severance Agreement”); and
     WHEREAS, the Executive and the Company hereby intend to enter into certain
agreements pertaining to the protection of the Company’s confidential
information and its business by causing the Executive to agree to satisfy
certain obligations to perform and refrain from performing certain acts prior to
and following the termination of the Executive’s employment with the Company,
and for the Company to pay consideration to the Executive in exchange for the
agreement by the Executive to take and refrain from taking certain actions
following such termination of employment.
AGREEMENT
1. Acknowledgements by the Executive. The Executive acknowledges that:
     (a) In carrying out his duties and responsibilities to the Company, the
Executive is a member of the Company’s senior executive management and
participates in formulating and implementing business plans and policies that
are and will continue to be essential to the Company’s competitive success;
     (b) These activities require relationships of trust and confidence between
the Executive and the Company’s other officers and the Company’s directors;
     (c) The Executive, in the performance of his duties on behalf of the
Company, will have access to, will receive, and will be entrusted with
confidential information, including but not limited to systems technology, field
operations, reimbursement, development, marketing, organizational, financial,
management, administrative, clinical, customer, distribution and sales
information, data, specifications and processes owned by the Company or its
agents or consultants, or used presently or at any time in the future in the
course of its business that is not otherwise part of the public domain
(collectively, the “Confidential Material”). All such Confidential Material is
considered secret and will be made available to the Executive in confidence;
     (d) The Executive’s employment with a competitor of the Company within a
reasonable time following the termination of his employment with the Company
would create a substantial likelihood that the Executive would inevitably
disclose or use, to the detriment of the Company, such Confidential Information,
and that it is essential to the Company’s legitimate business interests and also
to free and fair competition in the

 



--------------------------------------------------------------------------------



 



industry within which the Company does business, to protect the Company’s
Confidential Material from disclosure;
     (e) The risk of inevitable disclosure is particularly applicable to any
such employment by the Executive in a similar senior position with those
competitors of the Company that are similar in operation, service, missions and
markets to the Company (“Principal Competitors”), and that as of the date of
this Agreement the Principal Competitors are: Lincare Holdings, Inc.; Rotech
Healthcare, Inc.; American HomePatient, Inc.; Walgreens Health Initiatives, Inc.
(including the former business of Option Care, Inc.); Pacific Pulmonary Services
Corporation; LifeCare Solutions, Inc.; and the home healthcare businesses of Air
Products & Chemicals, Inc. and Praxair, Inc.; Accredo Health Group, Inc. and
Medco Health Solutions, Inc.; Aetna Specialty Pharmacy; the Caremark Pharmacy
Services division of CVS Caremark Corporation; Crescent Healthcare, Inc.;
Critical Care Systems; Omnicare, Inc.; BioScrip, Inc.; CareCentrix, a
wholly-owned subsidiary of Gentiva Health Services, Inc.; ModernHEALTH, Inc.
(including the business of BioFusion); Express Scripts, Inc. (including the
business of CuraScripts); Florida Infusion Services, Inc.; HCI Specialty
Pharmacy, LLC; AmerisourceBergen Specialty Group; McKesson Specialty, a division
of McKesson Corporation; the Specialty Pharmaceutical Distribution division of
Cardinal Health, Inc.; Ancillary Care Management, Inc.; UnitedHealthcare’s Mail
Order Program; any affiliate of the forgoing; and any successor to the assets or
business of any of the forgoing.; and
     (f) Following a change in ownership or control of the Company, there is a
heightened risk that the Executive’s employment by a Principal Competitor could
cause substantial harm to the Company as a result of the inherent instability of
any enterprise following a change in ownership or control.
2. Noncompetition Agreement. The Executive hereby acknowledges, represents,
warrants and covenants that:
     (a) In order avoid the disclosure by the Executive of the Company’s trade
secrets or other Confidential Material to those businesses that could most
adversely affect the performance of the Company, the Executive promises and
agrees that, during the period of his employment by the Company and, in the
event that the Executive’s employment terminates within the period that
(i) begins with the first to occur of (1) the initial public announcement of a
Change of Control (as defined in the Severance Agreement), or (2) the 90th day
preceding a Change of Control and (ii) ends two years following such Change of
Control, for a period of one year thereafter (the “Post-Termination Period”), he
will not enter business with or work with or for, whether as an employee,
consultant or otherwise, any Principal Competitor.
     (b) During the term of his employment and during the Post-Termination
Period, the Executive will not influence or attempt to influence customers,
patients, or referral sources of the Company or any of its present or future
subsidiaries or affiliates, either directly or indirectly, to divert their
business to any Principal Competitor.

2



--------------------------------------------------------------------------------



 



3. Agreement to Compensate the Executive.
     (a) The parties agree that, in the event that within the period that
(i) begins with the first to occur of (1) the initial public announcement of a
Change of Control (as defined in the Severance Agreement), or (2) the 90th day
preceding a Change of Control and (ii) ends two years following such Change of
Control, the Executive’s employment is terminated by the Company for any reason
other than disability or Cause (as defined in the Severance Agreement), or in
the event that the Executive terminates his employment with the Company with
Good Reason (as defined in the Severance Agreement) during said period, the
Executive shall be entitled to receive payments that equal $750,000 in the
aggregate, it being understood that (A) such payments are intended to compensate
the Executive fully for the performance of the covenants of the Executive during
the Post-Termination Period provided in Section 2 above, and (B) the Executive
is not entitled to receive any payments under this Section 3 in the event the
Executive’s employment is terminated other than under one of the circumstances
described in this Section 3(a).
     (b) The payment payable to the Executive pursuant to Section 3(a) above
shall be divided into thirteen (13) equal installments and paid bi-weekly over
the twenty-six (26) week period beginning on the first normal payroll payment
date that is six months after the termination of the Executive’s employment with
the Company; provided, however, that if any such payment date is not a business
day, payment shall be delayed until the next following business day.
     (c) The Executive expressly acknowledges and agrees that his right to
continue to receive the payments hereunder is subject to his continued
compliance with the restrictive covenants set forth in Section 2 of this
Agreement. If the Company determines that the Executive is in violation of any
of the restrictive covenants set forth in Section 2 of this Agreement, then the
Company, following written notice to the Executive explaining the basis for its
decision, may, except as provided in Section 5(a) below, suspend any future
payments scheduled to be made pursuant to this Section 3; provided, however,
that:
     (i) the burden of proving that the Executive is in violation of any of the
restrictive covenants set forth in Section 2 of this Agreement shall be on the
Company;
     (ii) the Company shall pay all expenses incurred by the Executive in
prosecuting or defending any proceeding pursuant to Section 5(a) hereof with
regard to such determination by the Company as they are incurred by the
Executive in advance of the final disposition of such proceedings, together with
any tax liability incurred by the Executive in connection with the receipt of
such amounts; provided, however, that the payment of such expenses incurred in
advance of the final disposition of such proceeding shall be made only upon
delivery to the Company of an undertaking, by or on behalf of the Executive, to
repay all amounts so advanced to the extent the arbitrator in such proceeding
affirmatively determines that the Company is the prevailing party, taking into
account all claims made by any such party to such proceeding; and

3



--------------------------------------------------------------------------------



 



     (iii) all payments described in Section 3 of this Agreement shall continue
to be made or provided on the dates provided herein as if no such violation
exists, except in the event a final determination pursuant to the arbitration
provisions of Section 5(a) has been rendered and such determination provides
that the Executive is, in fact, in violation of any of the restrictive covenants
set forth in Section 2 of this Agreement.
In order to implement the principle of this Section 3(c), in the event that an
arbitrator determines that the Executive has violated the provisions of
Section 2 of this Agreement, the arbitrator may require that the Executive
return to the Company any amounts paid to the Executive pursuant to
Section 3(c)(iii) following the date of such violation.
     (d) In addition, the Company and the Executive acknowledge and agree that
the cessation of payments under this Section 3 shall be the Company’s sole and
exclusive remedy of any breach by the Executive of any of the restrictive
covenants set forth in Section 2 of this Agreement.
4. Term of the Agreement. This Agreement shall have an initial term (the “Term”)
of two years and shall terminate and be of no further force or effect on the
second anniversary of the Effective Date; provided, however, that commencing on
the second anniversary of the Effective Date and on each anniversary thereafter
(each an “Extension Date”), the Term shall be automatically extended for an
additional one-year period, unless the Company provides the Executive with
written notice at least 30 days before the next Extension Date that the Term
shall not be so extended. Notwithstanding anything in this Agreement to the
contrary, upon the occurrence of a Change of Control, the Term shall
automatically be extended until the latest of (i) the second anniversary of the
consummation of the Change of Control or (ii) the expiration of the
Post-Termination Period if a termination triggering the payment of the benefits
described in Section 3 occurs during the 24-month period following a Change in
Control, or (iii) the expiration of all of the Company’s and/or any successor’s
obligations under this Agreement..
5. Miscellaneous.
     (a) Arbitration. Any dispute or controversy arising under or in connection
with this Agreement or the Executive’s employment by the Company shall be
settled exclusively by arbitration, conducted before a single neutral arbitrator
in accordance with the American Arbitration Association’s National Rules for
Resolution of Employment Disputes as then in effect. Such arbitration shall be
conducted in Orange County, California, and the arbitrator shall be a resident
of Orange County, California or of a county contiguous to Orange County,
California. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction; provided, however, that the Executive shall be entitled to
seek specific performance of his right to be paid until the date of employment
termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement. Any arbitration proceeding pertaining to this
Agreement shall be consolidated with any arbitration proceeding pertaining to
the Severance Agreement. The arbitrator’s order shall specify, based on the
outcome of the arbitration, whether the Executive shall repay any of the
Executive’s expenses theretofore

4



--------------------------------------------------------------------------------



 



paid by the Company pursuant to Section 3(c)(ii) of this Agreement. The fees and
expenses of the arbitrator and the arbitration shall be borne by the Company.
     (b) Successors.
     (i) This Agreement is personal to the Executive and shall not, without the
prior written consent of the Company, be assignable by the Executive.
     (ii) This Agreement shall inure to the benefit of and be binding upon the
Company, its subsidiaries and its successors and any successor to the Company
shall be deemed substituted for the Company under the terms of this Agreement
for all purposes. As used herein, “successor” shall include any person, firm,
corporation or other business entity which at any time, whether by purchase,
merger or otherwise, directly or indirectly acquires either a controlling
interest in the voting stock of the Company or substantial portion of or the
business of the Company. This Agreement shall be considered to be assigned to
any such successor, whether that happens by operation of law, operation of the
terms of this Agreement, or otherwise.
     (c) Waiver. No waiver of any breach of any term or provision of this
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Agreement. No waiver shall be binding unless in writing and signed by
the party waiving the breach.
     (d) Modification. This Agreement may not be amended or modified other than
by a written agreement executed by the Executive and the Company.
     (e) Severability. The provisions of this Agreement are severable and in the
event that a court of competent jurisdiction determines that any provision of
this Agreement is in violation of any law or public policy, in whole or in part,
only the portions of this Agreement that violate such law or public policy shall
be stricken. All portions of this Agreement that do not violate any statute or
public policy shall not be affected thereby and shall continue in full force and
effect. Further, any court order striking any portion of this Agreement shall
modify the stricken terms as narrowly as possible to give as much effect as
possible to the intentions of the parties under this Agreement.
     (f) Complete Agreement. This Agreement and the Severance Agreement
constitute and contain the entire agreement and final understanding concerning
the Executive’s employment with the Company and the other subject matters
addressed herein between the parties. This Agreement and the Severance Agreement
are intended by the parties as a complete and exclusive statement of the terms
of their agreement. They supersede and replace all prior negotiations and all
agreements proposed or otherwise, whether written or oral, concerning the
subject matter hereof. Any representation, promise or agreement not specifically
included in this Agreement or the Severance Agreement shall not be binding upon
or enforceable against either party. This

5



--------------------------------------------------------------------------------



 



Agreement, together with the Severance Agreement, constitute a fully integrated
agreement.
     (g) Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of California and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, by the laws of the State of California without regard to principles
of conflict of laws.
     (h) Construction. In any construction to be made of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.
     (i) Communications. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or by courier, or if mailed by registered or certified mail,
postage prepaid, addressed to the Executive his most recent address on record
with the Company, or addressed to the Company at 26220 Enterprise Court, Lake
Forest, CA 92630, Attention: General Counsel, with a copy to the attention of
the Senior Vice President, Human Resources. Either party may change the address
at which notice shall be given by written notice given in the above manner.
     (j) Execution. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

                  APRIA HEALTHCARE GROUP INC.       EXECUTIVE    
 
               
By
  /s/ Lawrence M. Higby       /s/ William E. Monast    
 
               
 
  Lawrence M. Higby       William E. Monast    
 
  Chief Executive Officer            

6